     Case: 4:20-cv-00137-DMB-JMV Doc #: 23 Filed: 08/05/21 1 of 1 PageID #: 989




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION

TAMMY GALMORE                                                                            PLAINTIFF

V.                                                                    NO. 4:20-CV-137-DMB-JMV

ANDREW SAUL,
Commissioner of Social Security                                                        DEFENDANT


                                               ORDER

        On July 15, 2021, United States Magistrate Judge Jane M. Virden issued a Report and

Recommendation (“R&R”) in this appeal by Tammy Galmore from an unfavorable decision of the

Commissioner of Social Security. Doc. #22. In the R&R, Judge Virden recommends that the

decision be affirmed. Id. at 13. No objections to the R&R were filed.

        “With respect to those portions of the report and recommendation to which no objections

were raised, the Court need only satisfy itself that there is no plain error on the face of the record.”

Gauthier v. Union Pac. R.R. Co., 644 F. Supp. 2d 824, 828 (E.D. Tex. 2009) (citing Douglass v.

United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996)). The Court has reviewed the

R&R and finds no plain error on the face of the record. Accordingly, the R&R [22] is ADOPTED

as the order of the Court. The Commissioner’s decision is AFFIRMED.

        SO ORDERED, this 5th day of August, 2021.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
